DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/20, 9/15/21,10/21/2021, 11/30/21, 2/8/22, 3/21/22, 5/4/22, and 5/25/22 are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because “area of skin” should read –area of the skin—and “computer system determine” should read –computer system determines.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In Para. 0034, “is projected on to” should read –is projected onto—.
In Para. 0050, “The software application 210 include and/or communicate” should read –The software application 210 includes and/or communicates--.
In Para. 0099, “PASI score” should read –PASI score.--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 10-11, 13-14, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westmoreland et al. (US 2011/0218428 A1, hereinafter "Westmoreland").
Regarding claim 1, Westmoreland teaches, a computer-implemented method comprising (Para. 0005: “systems and methods for medical imaging of melanoma using structure light illumination”; As shown in Paras. 0029-0030, structured light illumination (SLI) medical sensor system 102 includes a processing module 140 and an interface module 144. The interface module 144 has a display and user interface to control the SLI system and processing module 140 includes a microcomputer): 
using, by a computer system, structured lights to acquire skin information, the skin information being associated with at least one affected area of skin (As shown in Fig. 2 and Paras. 0027-0028, the SLI medical image sensor system 102 includes a camera system 126 and an SLI pattern projection system 122 that projects light through an SLI pattern slide 124 onto an anatomical feature 120; As shown in Para. 0025, the anatomical feature includes skin lesions such as melanoma; As shown in Paras. 0083-0084, skin lesions/features such as eczema, acne, discoloration, blisters, burns, and scars are seen in the generated 3D surface map of the affected skin area; As shown in Paras. 0029-0030, structured light illumination (SLI) medical sensor system 102 includes a processing module 140 and an interface module 144. The interface module 144 has a display and user interface to control the SLI system and processing module 140 includes a microcomputer; Note: the 3D surface map is the generated surface information/skin information); 
determining, by the computer system, parameters related to the at least one affected area of the skin based, at least partly, on the skin information (As shown in Para. 0026, feature detection module 110 processes the 3D surface map to detect characteristics/feature data of the anatomical feature, such as size, shape, and texture; As shown in Para. 0049, the feature detection module 110 includes a microcomputer; Note: size, shape, and texture of the feature from the 3D surface map are parameters); 
and generating, by the computer system, an assessment for the at least one affected area of the skin (As shown in Paras. 0072-0074, a quality assessment value is assigned to the lesion based on a probability or correlation the skin lesion matches the lesion type; As shown in Para. 0072, a neural network can process and determine a lesion type).
Regarding claim 2, Westmoreland teaches the limitations as explained above in claim 1. Westmoreland further teaches, wherein a border of the at least one affected area is determined based on the skin information (As shown in Para. 0078, using the skin feature data from the 3D surface map of a skin area, it is determined whether melanoma characteristics, such as irregular border, is exhibited measuring the border of the skin lesion).
Regarding claim 4, Westmoreland teaches the limitations as explained above in claim 1. Westmoreland further teaches, wherein a three-dimensional (3D) image is obtained using the structured lights (As shown in Para. 0025 and Fig. 1, 3D medical image data 104 is generated by the SLI medical image sensor system 102; As shown in Fig. 2 and Paras. 0027-0028, the SLI medical image sensor system 102 includes a camera system 126 and an SLI pattern projection system 122 that projects light through an SLI pattern slide 124 onto an anatomical feature 120).
Regarding claim 5, Westmoreland teaches the limitations as explained above in claim 1.  Westmoreland further teaches, wherein the parameters related to the at least one affected area include an area value (As shown in Para. 0048, changes in size of the skin lesion is measured and compared to a threshold; As shown in Para. 0078, diameter of the skin lesion is measured; As shown in Para. 0048, lesions include moles; As shown in Para. 0053, moles are circular; Note: diameter is a measurement of area and change in size of the lesion is a change in area of the lesion).
Regarding claim 10, Westmoreland teaches, a system comprising (Para. 0005: “systems and methods for medical imaging of melanoma using structure light illumination”; Fig 3: structured light illumination (SLI) medical sensor system 102): 
a memory having computer readable instructions (As shown in Para. 0030, processing module 140 includes a memory that stores instructions); 
and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising (As shown in Para. 0030, processing module 140 includes one or more processing devices that execute instructions stored in the memory): 
using structured lights to acquire skin information, the skin information being associated with at least one affected area of skin (As shown in Fig. 2 and Paras. 0027-0028, the SLI medical image sensor system 102 includes a camera system 126 and an SLI pattern projection system 122 that projects light through an SLI pattern slide 124 onto an anatomical feature 120; As shown in Para. 0025, the anatomical feature includes skin lesions such as melanoma; As shown in Paras. 0083-0084, skin lesions/features such as eczema, acne, discoloration, blisters, burns, and scars are seen in the generated 3D surface map of the affected skin area; As shown in Paras. 0029-0030, structured light illumination (SLI) medical sensor system 102 includes a processing module 140 and an interface module 144. The interface module 144 has a display and user interface to control the SLI system and processing module 140 includes a microcomputer; Note: the 3D surface map is the generated surface information/skin information); 
determining parameters related to the at least one affected area of the skin based, at least partly, on the skin information (As shown in Para. 0026, feature detection module 110 processes the 3D surface map to detect characteristics/feature data of the anatomical feature, such as size, shape, and texture; As shown in Para. 0049, the feature detection module 110 includes a microcomputer; Note: size, shape, and texture of the feature from the 3D surface map are parameters); 
and generating an assessment for the at least one affected area of the skin (As shown in Paras. 0072-0074, a quality assessment value is assigned to the lesion based on a probability or correlation the skin lesion matches the lesion type; As shown in Para. 0072, a neural network can process and determine a lesion type).
Regarding claim 11, Westmoreland teaches the limitations as explained above in claim 10.  Westmoreland further teaches, wherein a border of the at least one affected area is determined based on the skin information (As shown in Para. 0078, using the skin feature data from the 3D surface map of a skin area, it is determined whether melanoma characteristics, such as irregular border, is exhibited measuring the border of the skin lesion).
Regarding claim 13, Westmoreland teaches the limitations as explained above in claim 10. Westmoreland further teaches, wherein a three-dimensional (3D) image is obtained using the structured lights (As shown in Para. 0025 and Fig. 1, 3D medical image data 104 is generated by the SLI medical image sensor system 102; As shown in Fig. 2 and Paras. 0027-0028, the SLI medical image sensor system 102 includes a camera system 126 and an SLI pattern projection system 122 that projects light through an SLI pattern slide 124 onto an anatomical feature 120).
Regarding claim 14, Westmoreland teaches the limitations as explained above in claim 10.  Westmoreland further teaches, wherein the parameters related to the at least one affected area include an area value (As shown in Para. 0048, changes in size of the skin lesion is measured and compared to a threshold; As shown in Para. 0078, diameter of the skin lesion is measured; As shown in Para. 0048, lesions include moles; As shown in Para. 0053, moles are circular; Note: diameter is a measurement of area and change in size of the lesion is a change in area of the lesion).
Regarding claim 17, Westmoreland teaches, a computer program product comprising a computer readable storage medium having program instructions embodied therewith (As shown in Para. 0030, processing module 140 includes a memory that stores instructions; As shown in Para. 0049, the memory has software and operational instructions that are executed), the program instructions executable by a processor to cause the processor to perform operations comprising (As shown in Para. 0030, processing module 140 includes one or more processing devices that execute instructions stored in the memory): 
using structured lights to acquire skin information, the skin information being associated with at least one affected area of skin (As shown in Fig. 2 and Paras. 0027-0028, the SLI medical image sensor system 102 includes a camera system 126 and an SLI pattern projection system 122 that projects light through an SLI pattern slide 124 onto an anatomical feature 120; As shown in Para. 0025, the anatomical feature includes skin lesions such as melanoma; As shown in Paras. 0083-0084, skin lesions/features such as eczema, acne, discoloration, blisters, burns, and scars are seen in the generated 3D surface map of the affected skin area; As shown in Paras. 0029-0030, structured light illumination (SLI) medical sensor system 102 includes a processing module 140 and an interface module 144. The interface module 144 has a display and user interface to control the SLI system and processing module 140 includes a microcomputer; Note: the 3D surface map is the generated surface information/skin information);
determining parameters related to the at least one affected area of the skin based, at least partly, on the skin information (As shown in Para. 0026, feature detection module 110 processes the 3D surface map to detect characteristics/feature data of the anatomical feature, such as size, shape, and texture; As shown in Para. 0049, the feature detection module 110 includes a microcomputer; Note: size, shape, and texture of the feature from the 3D surface map are parameters);
and generating an assessment for the at least one affected area of the skin (As shown in Paras. 0072-0074, a quality assessment value is assigned to the lesion based on a probability or correlation the skin lesion matches the lesion type; As shown in Para. 0072, a neural network can process and determine a lesion type).
Regarding claim 18, Westmoreland teaches the limitations as explained above in claim 17.  Westmoreland further teaches, wherein a border of the at least one affected area is determined based on the skin information (As shown in Para. 0078, using the skin feature data from the 3D surface map of a skin area, it is determined whether melanoma characteristics, such as irregular border, is exhibited measuring the border of the skin lesion).
Regarding claim 20, Westmoreland teaches the limitations as explained above in claim 17. Westmoreland further teaches, wherein a three-dimensional (3D) image is obtained using the structured lights (As shown in Para. 0025 and Fig. 1, 3D medical image data 104 is generated by the SLI medical image sensor system 102; As shown in Fig. 2 and Paras. 0027-0028, the SLI medical image sensor system 102 includes a camera system 126 and an SLI pattern projection system 122 that projects light through an SLI pattern slide 124 onto an anatomical feature 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Westmoreland et al. (US 2011/0218428 A1, hereinafter "Westmoreland") in view of Blas et al. (WO 2018/171851 A1, hereinafter “Blas”, see attached machine translation).
Regarding claim 3, Westmoreland teaches the limitations as explained above in claim 1.
Westmoreland does not expressly disclose the following limitation: wherein a chromatic change in the structured lights provides the skin information for the at least one affected area.
However, Blas teaches, wherein a chromatic change in the structured lights provides the skin information for the at least one affected area (As shown in Pg. 62, lines 6-18, the structured lights have different wavelength variations in which the pattern of light has a certain wavelength range in some areas and a more narrow range of wavelength in other areas; As shown in Pg. 63, lines 11-13, the structured light is projected onto a section of tissue field; As shown in Pg. 27, lines 18-20, the tissue field includes a lesion; As shown in Pg. 56, lines 18-19, by analyzing the reflected light, properties of the tissue may be determined; Pg. 86 lines 24-28 to Pg. 87, lines 1-4;  As shown in Pg. 22, topography of the tissue is determined by the reflected light; Note: each wavelength of light is associated with a particular color and tissue properties/surface topography are skin information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a chromatic change in the structure lights to provide skin information as taught by Blas into the structured light illumination system for skin lesions of Westmoreland in order to improve 3D surface information for surgeons (Blas, Pg. 2, lines 1-2).
Regarding claim 12, Westmoreland teaches the limitations as explained above in claim 10.
Westmoreland does not expressly disclose the following limitation: wherein a chromatic change in the structured lights provides the skin information for the at least one affected area.
However, Blas teaches, wherein a chromatic change in the structured lights provides the skin information for the at least one affected area (As shown in Pg. 62, lines 6-18, the structured lights have different wavelength variations in which the pattern of light has a certain wavelength range in some areas and a more narrow range of wavelength in other areas; As shown in Pg. 63, lines 11-13, the structured light is projected onto a section of tissue field; As shown in Pg. 27, lines 18-20, the tissue field includes a lesion; As shown in Pg. 56, lines 18-19, by analyzing the reflected light, properties of the tissue may be determined; Pg. 86 lines 24-28 to Pg. 87, lines 1-4;  As shown in Pg. 22, topography of the tissue is determined by the reflected light; Note: each wavelength of light is associated with a particular color and tissue properties/surface topography are skin information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a chromatic change in the structure lights to provide skin information as taught by Blas into the structured light illumination system for skin lesions of Westmoreland in order to improve 3D surface information for surgeons (Blas, Pg. 2, lines 1-2).
Regarding claim 19, Westmoreland teaches the limitations as explained above in claim 17.
Westmoreland does not expressly disclose the following limitation: wherein a chromatic change in the structured lights provides the skin information for the at least one affected area.
However, Blas teaches, wherein a chromatic change in the structured lights provides the skin information for the at least one affected area (As shown in Pg. 62, lines 6-18, the structured lights have different wavelength variations in which the pattern of light has a certain wavelength range in some areas and a more narrow range of wavelength in other areas; As shown in Pg. 63, lines 11-13, the structured light is projected onto a section of tissue field; As shown in Pg. 27, lines 18-20, the tissue field includes a lesion; As shown in Pg. 56, lines 18-19, by analyzing the reflected light, properties of the tissue may be determined; Pg. 86 lines 24-28 to Pg. 87, lines 1-4;  As shown in Pg. 22, topography of the tissue is determined by the reflected light; Note: each wavelength of light is associated with a particular color and tissue properties/surface topography are skin information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a chromatic change in the structure lights to provide skin information as taught by Blas into the structured light illumination system for skin lesions of Westmoreland in order to improve 3D surface information for surgeons (Blas, Pg. 2, lines 1-2).

Claims 6-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Westmoreland et al. (US 2011/0218428 A1, hereinafter "Westmoreland") in view of Ellis (WO 2004/034888 A2, see attached machine translation).
Regarding claim 6, Westmoreland teaches the limitations as explained above in claim 1. Westmoreland does not expressly disclose the following limitation: wherein the parameters related to the at least one affected area include an induration value.
However, Ellis teaches, wherein the parameters related to the at least one affected area include an induration value (As shown in Para. 0012-0013, plaque qualities (i.e. elevation) are assessed using a 4-point scale; As shown in Para. 0023, induration may be assessed instead of elevation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an induration value as a parameter for the affected skin area as taught by Ellis into the structured light illumination system for skin lesions of Westmoreland in order to determine the severity of psoriasis in a patient (Ellis, Abstract). 
Regarding claim 7, Westmoreland teaches the limitations as explained above in claim 1. 
Westmoreland does not expressly disclose the following limitation: wherein the parameters related to the at least one affected area include a scale value.
However, Ellis teaches, wherein the parameters related to the at least one affected area include a scale value (As shown in Para. 0012-0013, plaque qualities of scaling are assessed using a 4-point scale; Para. 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a scale value as a parameter for the affected skin area as taught by Ellis into the structured light illumination system for skin lesions of Westmoreland in order to determine the severity of psoriasis in a patient (Ellis, Abstract). 
Regarding claim 8, Westmoreland teaches the limitations as explained above in claim 1. 
Westmoreland does not expressly disclose the following limitation: wherein the parameters related to the at least one affected area include an erythema value.
However, Ellis teaches, wherein the parameters related to the at least one affected area include an erythema value (As shown in Para. 0012-0013, plaque qualities of erythema are assessed using a 4-point scale; Para. 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an erythema value as a parameter for the affected skin area as taught by Ellis into the structured light illumination system for skin lesions of Westmoreland in order to determine the severity of psoriasis in a patient (Ellis, Abstract). 
Regarding claim 9, Westmoreland teaches the limitations as explained above in claim 1. 
Westmoreland does not expressly disclose the following limitation: wherein the assessment for the at least one affected area comprises a psoriasis severity assessment.
However, Ellis teaches, wherein the assessment for the at least one affected area comprises a psoriasis severity assessment (As shown in Figs. 1 and 2, a lattice system global psoriasis score (LS-GPS) is determined in step 3 for each percent of the patient’s body surface exhibiting signs of psoriasis. The LS-GPS score is a severity score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a psoriasis severity assessment as taught by Ellis into the structured light illumination system for skin lesions of Westmoreland in order to provide treatment for skin disorders (Ellis, Para. 0005). 
Regarding claim 15, Westmoreland teaches the limitations as explained above in claim 10. 
Westmoreland does not expressly disclose the following limitation: wherein the parameters related to the at least one affected area include an induration value, a scale value, and an erythema value.
However, Ellis teaches, wherein the parameters related to the at least one affected area include an induration value, a scale value, and an erythema value (As shown in Para. 0012-0013, plaque qualities of elevation, erythema and scaling are assessed using a 4-point scale; As shown in Para. 0023, induration may be assessed instead of elevation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an erythema, scale, and induration value as parameters for the affected skin area as taught by Ellis into the structured light illumination system for skin lesions of Westmoreland in order to determine the severity of psoriasis in a patient (Ellis, Abstract). 
Regarding claim 16, Westmoreland teaches the limitations as explained above in claim 10. 
Westmoreland does not expressly disclose the following limitation: wherein the assessment for the at least one affected area comprises a psoriasis severity assessment.
However, Ellis teaches, wherein the assessment for the at least one affected area comprises a psoriasis severity assessment (As shown in Figs. 1 and 2, a lattice system global psoriasis score (LS-GPS) is determined in step 3 for each percent of the patient’s body surface exhibiting signs of psoriasis. The LS-GPS score is a severity score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a psoriasis severity assessment as taught by Ellis into the structured light illumination system for skin lesions of Westmoreland in order to provide treatment for skin disorders (Ellis, Para. 0005). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fright et al. (US 2017/0000351 A1) teaches a handheld skin monitoring or measuring devices that includes a structured light arrangement (Abstract).
Mohamad Hani et al. (US 2013/0018271 A1) teaches a method and apparatus for assessing data from digital images of psoriasis lesion for psoriasis lesion thickness (Abstract). 
Mohamad Hani et al. (US 2012/0308096 A1) teaches a method and apparatus for assessing data from digital psoriasis lesion for psoriasis lesion scaliness (Abstract).
Gourgouliatos et al. (US 2008/0172114 A1) teaches a light delivery device apparatus that produces a pattern of light on the skin surface (Para. 005).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664